Name: 81/887/EEC: Commission Decision of 19 October 1981 concerning animal health conditions and veterinary certification for the importation of fresh meat from Costa Rica
 Type: Decision_ENTSCHEID
 Subject Matter: America;  health;  animal product;  means of agricultural production;  tariff policy
 Date Published: 1981-11-12

 Avis juridique important|31981D088781/887/EEC: Commission Decision of 19 October 1981 concerning animal health conditions and veterinary certification for the importation of fresh meat from Costa Rica Official Journal L 324 , 12/11/1981 P. 0025 - 0027 Finnish special edition: Chapter 3 Volume 14 P. 0063 Spanish special edition: Chapter 03 Volume 23 P. 0167 Swedish special edition: Chapter 3 Volume 14 P. 0063 Portuguese special edition Chapter 03 Volume 23 P. 0167 COMMISSION DECISION of 19 October 1981 concerning animal health conditions and veterinary certification for the importation of fresh meat from Costa Rica (81/887/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Directive 72/462/EEC of 12 December 1972 on health and veterinary inspection problems upon importation of bovine animals and swine and fresh meat from third countries (1), as last amended by Directive 77/98/EEC (2), and in particular Article 16 thereof, Whereas, following the visit of a Community veterinary mission, it appears that the animal health situation in Costa Rica is excellent, stable and completely controlled by well-structured and organized veterinary services, particularly as regards diseases transmissible through meat; Whereas, in addition, the responsible veterinary authorities of Costa Rica have confirmed that Costa Rica has for at least 12 months been free from rinderpest and foot and mouth disease and that no vaccinations have been carried out against those diseases during that time; Whereas the responsible veterinary authorities of Costa Rica have undertaken to notify the Commission and the Member States, by telex or telegram, within 24 hours, of the confirmation of the occurrence of any of the abovementioned diseases or the adoption of vaccination against any of them; Whereas animal health conditions and veterinary certification must be adopted according to the animal health situation of the non-member country concerned; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee, HAS ADOPTED THIS DECISION: Article 1 1. Member States shall authorize the importation from Costa Rica of fresh meat of domestic animals of the bovine species and of domestic solipeds conforming to the guarantees laid down in an animal health certificate which accords with the Annex hereto and which must accompany the consignment. 2. Member States shall not authorize the importation of categories of fresh meat from Costa Rica other than those mentioned in paragraph 1. Article 2 This Decision shall not apply to imports of glands and organs authorized by the country of destination for pharmaceutical manufacturing purposes. Article 3 This Decision shall apply with effect from 1 January 1982. Article 4 This Decision is addressed to the Member States. Done at Brussels, 19 October 1981. For the Commission Poul DALSAGER Member of the Commission (1) OJ No L 302, 31.12.1972, p. 28. (2) OJ No L 26, 31.1.1977, p. 81. ANNEX >PIC FILE= "T0020995"> >PIC FILE= "T0020996">